Citation Nr: 0810947	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  04-35 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for neurosis, to 
include an anxiety disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel





INTRODUCTION

The veteran had active service in the Coast Guard (USCG)-
Merchant Marine from May 16, 1945 to July 6, 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The veteran testified at a hearing before a Decision Review 
Officer at the RO in September 2004, December 2004, and 
October 2005.  Transcripts of the hearings are of record.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the veteran currently has PTSD.

2.  The preponderance of the evidence is against a finding of 
a relationship between neurosis, to include an anxiety 
disorder, and service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in, or aggravated by active 
service, directly or presumptively.  38 U.S.C.A. §§1110, 
1131, 5103, 5103A, 5107 (West 2002 and Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304 (f), 3.306, 3.307, 3.309, 3.1000, 3.384, 
4.125(a) (2007).

2.  Neurosis, to include an anxiety disorder, was not 
incurred in, or aggravated by active service, directly or 
presumptively.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in February 2004.  The RO provided notice 
pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006) in 
March 2006, subsequent to the initial adjudication.  While 
the March 2006 notice was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in an April 2006 supplemental 
statement of the case, following the provision of notice.  
The veteran has not alleged any prejudice as a result of the 
untimely notification, nor has any been shown.          

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.                                                                   

A medical examination was not provided regarding the etiology 
of the veteran's claimed neurosis, to include an anxiety 
disorder.  VA's duty to assist doctrine does not require that 
the veteran be afforded a medical examination, however, 
because there is no medical evidence indicating an 
association between an in-service event or disease and the 
claimed disability.  See, McLendon v. Nicholson, 20 Vet. App. 
79, 82-83  (2006); Charles v. Principi, 16 Vet. App. 370 
(2002); 38 C.F.R. § 3.159 (c) (2007).  

VA has assisted the veteran in obtaining evidence, afforded 
the veteran a medical examination and opinion as to nature 
and etiology of any PTSD disability, and afforded the veteran 
the opportunity to give testimony before a Decision Review 
Officer.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran claims that he had active military service from 
November 1942 to January 18, 1945.  The veteran indicates 
that he was in the Army Air Force, and was deployed as a 
civilian mechanic in England.  The veteran contends that he 
is entitled to veteran's benefits for this time period, along 
with some thirty other groups of veterans, pursuant to Public 
Law 95-202, section 401 and 38 C.F.R. § 3.7(30).  Documents 
of record from the United States Civil Service Technician 
Detachment and War Department dated from 1942 to 1945 
corroborate the veteran's contentions that he served in 
various civilian capacities from 1942 to 1945 and that he 
served in England.  

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released under conditions other than dishonorable.  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  

38 C.F.R. § 3.7 (2007) notes the individuals and groups 
considered to have performed active military, naval, or air 
service.  38 C.F.R. § 3.7(x) notes 33 specific groups, 
including numerous groups of civilian flight crews of 
specific private airlines, considered to have performed 
active service, however the groups that the veteran served in 
between November 1942 and January 1945 are not included.  
Contrary to the veteran's contention that 38 C.F.R. § 
3.7(x)(30) includes his type of civilian service in the Army 
Air Force, this provision addresses only U.S. civilian flight 
crews of Braniff Airways who served under jurisdiction of the 
North Atlantic Wing Air Transport Command.

To some degree, the veteran appears to be raising an argument 
couched in equity in that he contends that he served in 
dangerous conditions during World War II and thus should be 
eligible to receive veteran's benefits for this period of 
time.  However, the Board is bound by the law and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 
6 Vet. App. 416, 425 (1994).   Thus, the veteran's only 
period of active service for VA benefits purposes is from May 
16, 1945 to July 6, 1945 as his personnel records indicate 
that he served with the Merchant Marine during that time 
period.

In January 2008, after making numerous attempts, the RO 
determined that the veteran's Merchant Marine medical records 
could not be obtained and that further attempts to obtain 
them would be futile.

I.  PTSD

The veteran seeks service connection for a PTSD disability 
that he claims resulted from German shelling and bombing 
while in England and from traumatic experiences while in the 
Merchant Marines.  

Establishing service connection for post-traumatic stress 
disorder claim requires:  (1) medical evidence diagnosing 
post-traumatic stress disorder; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptoms and the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2007).

The evidence of record does not reflect that the veteran 
suffered from PTSD during service.  Additionally, the 
veteran's personnel records do not indicate that he had 
combat service while in the USCG-Merchant Marine.
 
A VA examination was conducted in February 2005.  The 
examiner indicated that she reviewed the veteran's claims 
file.  The examiner noted that the veteran' friend from the 
American Merchant Marine Association accompanied the veteran 
during the examination and insisted that the veteran was 
diagnosed with "psychoneurosis" in 1945.  The examiner 
noted there was no documentation to prove this.  The examiner 
did note that the veteran underwent traumatic stressors 
during World War II, especially during the London blitz, and 
in the Merchant Marine when he witnessed two American ships 
blown up.  The examiner opined that the veteran did not meet 
the criteria for PTSD as per his descriptions of his 
symptoms.  Furthermore, the examiner opined that although the 
veteran had traumatic experiences, he apparently developed 
adequate coping skills to deal with them without developing 
PTSD.  A diagnosis of anxiety disorder was given.

The Board accepts the veteran's statements regarding his own 
subjective mental impressions that he experienced during and 
after service, however he is not qualified to diagnose a 
particular disability or disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); Savage v. Gober, 10 
Vet. App. 488 (1997).  

Service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  That a condition or injury occurred in service is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinkski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  In the absence of proof of a present disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

The negative evidence in this case outweighs the positive.  
Although the veteran's lay assertions have been considered, 
they do not outweigh the medical evidence of record, notably 
the February 2005 VA examination, which found that the 
veteran does not currently have PTSD.  A competent medical 
expert makes this opinion and the Board is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The preponderance of the evidence is against the claim for 
PTSD, there is no doubt to be resolved, and service 
connection for PTSD is not warranted.  Gilbert v. Derwinski, 
1 Vet. App. at 57-58. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304, 3.306, 4.125(a). 

II.  Neurosis, to include an Anxiety Disorder

The veteran seeks service connection for neurosis, to include 
an anxiety disorder.  At his December 2004 hearing the 
veteran testified that after he was released from the 
Merchant Marine he was examined by the draft board and given 
a diagnosis of psychoneurosis that disqualified him from 
further service.  In a September 2003 statement in support of 
his claim the veteran also contends that while he was in the 
Merchant Marine he was given a physical examination and was 
told he had psychoneurosis, anxiety stage, and was declared 
4F.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. 3.303(b) (2007).

The record indicates that the veteran presently has an 
anxiety disorder.  During his February 2005 VA examination, 
the examiner, following a review of his claims file, 
diagnosed the veteran with anxiety disorder. 

The next issue is whether there is evidence of any in-service 
incurrence of an anxiety disorder.  The medical evidence of 
record does not show any diagnosis of, or treatment for, 
neurosis, to include an anxiety disorder, until February 
2005, which was approximately 60 years after the veteran was 
discharged from service.  Nor does any evidence of record 
indicate that the veteran was listed 4F or that following 
service he was not drafted because he had a psychoneurosis.  
The veteran, however, contends that he was diagnosed with 
psychoneurosis during and after active service and that his 
hands were constantly shaky and sweating.  Assuming, for the 
purposes of argument only, that the Board found the veteran's 
statements to be credible, the record still indicates that 
there is no medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  

The negative evidence in this case outweighs the positive.  
Although the veteran has argued that his current anxiety 
disorder is related to his possibly diagnosed in-service 
psychoneurosis, this is not a matter for an individual 
without medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Though the veteran's lay assertions have 
been considered, they do not outweigh the evidence of record, 
particularly the fact that the veteran was not diagnosed with 
an anxiety disorder, or any other mental illness, until 
February 2005, and that there is no medical evidence of 
record indicating that any event or disorder in-service is 
related the veteran's current anxiety disorder.  Together 
these facts show that there is no relationship between any 
possible in-service event or disorder and the present 
disability.  

The first contemporaneous evidence of an anxiety disorder of 
record is in 2005.  This is well after the one-year 
presumptive period from discharge from service; thus, service 
connection is not warranted on a presumptive basis.  See 38 
C.F.R. §§ 3.307, 3.309.  

The evidence of record shows that the veteran's self-reported 
in-service psychoneurosis was not diagnosed again (as an 
anxiety disorder), or treated, for approximately 60 years 
following service, and there is no medical evidence 
indicating that any possible in-service psychoneurosis was a 
chronic condition.

The preponderance of the evidence is against the claim for 
neurosis, to include an anxiety disorder; there is no doubt 
to be resolved; and service connection is not warranted.  
Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for PTSD is denied

Entitlement to service connection for neurosis, to include an 
anxiety disorder, is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


